DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 28 and all claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new matter is “a chuck … longitudinally fixed in relation to the housing”. 
Although this claim language appeared in an earlier amendment, and a rejection was not applied in the Office action responding to the earlier amendment, the new matter has come to the attention of the Examiner upon a further review of the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 28 and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8, 11, 13, 18-21, 28-30, 32, 36, 38, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Pitzen et al (U.S. Pat. 5,553,675, hereinafter “Pitzen”) in view of Johnston et al (U.S. Pub. 2003/0181934 A1).
Regarding claims 1 and 3, Pitzen discloses a guidewire manipulation device configured for single hand use comprising: 

a chuck (see col. 6, line 14) rotationally coupled to the housing and longitudinally fixed in relation to the housing, the chuck configured to engage the guidewire such that rotation of the chuck causes corresponding rotation of the guidewire, while maintaining the longitudinal position of the guidewire in relation to the housing (i.e., Pitzen discloses that chuck may be as described in U.S. Pat. 4,728,876, i.e., a chuck 15 engaged with a rotatable collar 114 which is, itself, rotatable but longitudinally fixed relative to the housing, such that the chuck 15 follows the rotatable movement of the collar 114; see col. 8, lines 56-62 of U.S. Pat. 4,728,876), 
a drive system comprising a motor, and carried by the housing configured to drive rotation of the chuck (i.e., a motor 12, with a motor shaft 16, and a transmission 178/19/21 for transmitting power of the motor shaft to the chuck; see col. 5, lines 38-45 
a hand grip 5 (Fig. 1) extending from the housing in a generally radial direction in relation to the longitudinal axis; and 
an engagement interface, i.e., an outer surface of the chuck 15, carried on an external portion of the chuck, such that the engagement interface maintains a particular longitudinal position in relation to the hand grip (i.e., since the outer surface of the chuck 15 is longitudinally fixed to the housing when engaged with the collar, the outer surface of the chuck is also maintained in a particular longitudinal position in relation to the hand grip).
It is noted that while Pitzen discloses general dimensions of the hand grip to be suitable for one-hand operation (see Pitzen at col. 7, line 60 to col. 8, line 6), Pitzen does not explicitly disclose that the engagement interface, the hand grip, and the stall torque are configured to allow one or more fingers of the hand of the user to apply a force sufficient to stop or slow the rotation of the chuck while the hand grip is gripped by the hand of the user and the chuck is being driven by the drive system.
Johnston discloses a surgical manipulation device having a hand grip 34 (Fig. 2) extending from a housing 32 (Fig. 2) in a generally radial direction in relation to the longitudinal axis of the housing, further disclosing that the shape and dimensions of the device enable a user’s hand to grasp both the hand grip 34 with the palm and manipulate a rotatable chuck assembly 36 (Fig. 2) with the fingers (see Johnston at paras [0097]-[0100]). 

Further, to configure the device of Pitzen so that the user can stop or slow rotation of the chuck with the user’s fingers would have been obvious based on the disclosure in Johnston of the device being shaped and sized to allow manipulation of the collet assembly as desired for an intended purpose (see para [0118] of Johnston); a skilled artisan would have recognized that modifying the device of Pitzen would have enabled the desired manipulation of the chuck assembly for an intended purpose that would have expectedly required slowing down or stopping the chuck assembly.
Regarding claim 2, the combination of Pitzen and Johnson renders obvious that the engagement interface is configured to allow one or more fingers of the hand of the user to manually rotate the guidewire when the hand grip is gripped by the hand of the user and the chuck is not being driven by the drive system, since the guidewire extends directly from the chuck and thus one would expect to be able to manipulate the guidewire when the hand grips the hand grip (further, as described above, Johnston teaches that a user’s hand may engage both the hand grip and a collet assembly 36 (Fig. 2) at the front of the device; see Johnston at para [0100]). 

Regarding claims 13, Pitzen discloses an activation member, e.g., 45 (as part of trigger assembly 40; Fig. 2) carried by the hand grip and configured to initiate operation of the drive system when activated by the hand of the user while the hand grip is gripped by the hand of the user.  
Regarding claim 18, the combination of Pitzen and Johnston, as described above, would result in a device wherein the hand grip of Johnston includes a distally facing surface and proximally facing surface, the distally facing surface having a first and second end, wherein the first end of the distally facing surface is closer to the longitudinal axis than the second end of the distally facing surface, and wherein the first end of the distally facing surface corresponds with a first point along the longitudinal axis and the second end of the distally facing surface corresponds with a second point the longitudinal axis, the first point proximal to the second point (see annotated Fig. 5 of Johnston, below).

    PNG
    media_image1.png
    427
    690
    media_image1.png
    Greyscale

Johnston et al (U.S. Pub. 2003/0181934 A1), Fig. 5 (Annotated).

Regarding claims 19 and 20, the combination of Pitzen and Johnston, as described above, would result in a device wherein the hand grip of Johnston includes a distally facing surface and a proximally facing surface, the distally facing surface having a first portion (see annotated Fig. 5 of Johnston, below) and a second portion (see annotated Fig. 5 of Johnston, below), wherein the first portion is closer to the longitudinal axis than the second portion, and wherein the distally facing surface sweeps distally from the first portion to the second portion at an angle (indicated as “8:: in Fig. 5 of Johnston).

    PNG
    media_image2.png
    427
    690
    media_image2.png
    Greyscale

Johnston et al (U.S. Pub. 2003/0181934 A1), Fig. 5 (Annotated).

However, Johnston does not disclose that the angle between about 25 degrees and about 45 degrees (as per claim 19), or between about 30 and about 40 degrees (as per claim 20),
A skilled artisan would have found it obvious at the time of the invention to modify the angle to be within the claimed ranges with a reasonable expectation of success, based on the teaching in Johnston that choosing a smaller angle would provide advantages such as enabling a user’s fingers to manipulate a collet assembly 38. It is further noted that the claimed ranges lie inside ranges disclosed by the prior art (i.e., the claimed ranges of 25-45 degrees or 30-40 degrees lie inside the range less than 90 degrees”), thus a prima facie case of obviousness exists. See in re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).



    PNG
    media_image3.png
    427
    690
    media_image3.png
    Greyscale

Johnston et al (U.S. Pub. 2003/0181934 A1), Fig. 5 (Annotated).

Regarding claim 28, the combination of Pitzen and Johnston discloses a method for manipulating an elongate medical device, comprising providing the guidewire manipulation device as described above with respect to claim 1,
securing an elongate medical device to the chuck (see Pitzen at col. 6, lines 32-34); and

and causing the elongate medical device to change a rotation speed by input from one or more fingers of the hand (see col. 6, lines 55 to col. 7, line 35, disclosing changing a rotation speed using the trigger assembly 40 which is activated by the hand).
Regarding claim 29, Pitzen discloses a control carried by the hand grip, the control, e.g., trigger assembly 40 (Fig. 2), configured to be manipulated by one or more fingers of the hand of the user while the hand grip is gripped by the hand of the user (see col. 6, lines 45-55 and col. 7, lines 25-35).
Regarding claim 30, Pitzen discloses that the control is configured to select two or more rotational settings or change rotational speed (see col. 7, lines 20-35 disclosing that depression of the trigger assembly 40 increases the speed of the drive assembly and thus comprises a variable speed device – this disclosure is understood to include multiple rotational settings depending on the amount that the trigger 40 is depressed). 
Regarding claim 32, it is understood that in Pitzen, the motor is inherently configured to stall at a particular torque, since every motor is understood to be characterized by a torque force by which the output speed of the device becomes zero and the motor stops rotating.
Regarding claim 36, Pitzen discloses that the housing includes an opening 26 (Fig. 2) between the distal and proximal ends of the passage, and wherein the chuck is located within the housing (see col. 5, line 61 to col. 6, line 20 disclosing that the chuck described in U.S. Pat. 4,728,876 is a surgical instrument which has pins that engage 
Regarding claims 38 and 40, it is understood that the invention of Pitzen as modified by Johnston would inherently “allow” a user to change the pressure of the engagement of one or more fingers of the hand, since applying more pressure to the engagement surface while the drive system is operating would result in a greater torque force that would expectedly slow the motor and guidewire, and applying less pressure to the engagement surface thereafter would result in a lower torque force that would expectedly speed the motor and guidewire.
Regarding claim 42, the combination of Pitzen and Johnston does not explicitly disclose that the distally facing surface is configured for wrapping two or more fingers of the user’s hand therearound. 
 However, it would have been obvious to size the distally facing surface accordingly, since the distally facing surface is a chuck used for manual engagement and a skilled artisan would have found it obvious to optimize the size of the chuck according to the desired gripping configuration.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pitzen et al (U.S. Pat. 5,553,675) in view of Johnston et al (U.S. Pub. 2003/0181934 A1), further in view of Chechelski et al (U.S. Pub. 2007/0225615 A1, hereinafter “Chechelski”).
Regarding claim 9, Pitzen, in view of Johnston, does not appear to disclose that the engagement interface has an external surface having non-circular cross-section.
Chechelski discloses a guidewire controller system having an engagement interface 22 (Fig. 1) with an external surface having a non-circular cross section, in the form of pill-shaped grip sections (see Fig. 1).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Pitzen in view of Johnston, according to the teaching in Chechelski, in order to extend a portion useful for gripping along the length of the engagement interface.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pitzen et al (U.S. Pat. 5,553,675) in view of Johnston et al (U.S. Pub. 2003/0181934 A1), further in view of Chechelski et al (U.S. Pub. 2007/0225615 A1), further in view of Rollins (U.S. Pub. 2010/0204613 A1, hereinafter “Rollins”).
Regarding claim 10, it is noted that the combination of Pitzen, Johnson and Chechelski does not appear to disclose that the engagement interface includes one or more protrusions.  

Accordingly, a skilled artisan would have found it obvious to modify the device of Pitzen, Johnson and Chechelski to incorporate one or more protrusions at the engagement interface, as taught in Rollins, in order to improve the gripping capability of the engagement interface.

Claims 12, 31, 34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Pitzen et al (U.S. Pat. 5,553,675) in view of Johnston et al (U.S. Pub. 2003/0181934 A1), further in view of Rollins (U.S. Pub. 2010/0204613 A1).
Regarding claims 12 and 31, Pitzen in view of Johnston does not appear to disclose that the stall torque of the drive system is between about 0.1 ounce-inches and about 24 ounce- inches.  
Rollins discloses a guidewire manipulation device comprising a chuck 202 (Fig. 3) rotationally coupled to the housing and configured to engage a guidewire such that rotation of the chuck causes corresponding rotation of the guidewire (paras [0026 and [0030]; the chuck 202 comprises a guidewire locking mechanism 208 such that the chuck is locked to the guidewire during use; “any motion of the chuck 202 is imparted as motive force to the guidewire”), a drive system 206 (Fig. 2) carried by the housing and configured to drive rotation of the chuck (para [0026]; drive system 206 imparts motive force to the guidewire). Rollins discloses that a stall torque applied to the device, in 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Pitzen and Johnston, in order to provide a stall torque within the range disclosed in Rollins, based on the teaching in Rollins that the torque can be selected according to design choice in response to specific needs of the device (see Rollins at paras [0035]-[0041]).
Regarding claim 34, the combination of Pitzen and Johnston discloses that the control is configured to be manipulated by one or more fingers of the hand as described above, but does not appear to disclose that the control is configured to switch the guidewire manipulation device between manually-operated rotation of the chuck and motorized rotation of the chuck.
 Rollins discloses a control, e.g., the manual input module or the switch that can selectively change the speed of the motor rotating the guidewire (paras [0023], [0029], [0041]; the handheld operated device has a switch that is activated by hand to change the rotation speed or the user manually accesses the manual input module to change the rotation speed; alternatively, the manual input module can be gripped by the user in order to modulate the rotation of the guidewire between numerous settings).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the combination of Pitzen and Johnston, according to the teaching in Rollins, in order to switch between multiple modes using the device intended to be gripped by the user. 

Rollins discloses that the engagement interface described above is configured to allow one or more fingers of the hand of the user to manually rotate the guidewire when the housing is supported by the hand of the user and the chuck is not being driven by the drive system (paras [0029]-[0030]; motion of the chuck 202 is imparted to the guidewire 102, allowing manual rotation of the guidewire if the drive system is off).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the combination of Pitzen and Johnston, according to the teaching in Rollins, in order to override the motor with a manual control as necessary. Further, while Rollins does not appear to disclose that the causing step in the method comprises the manual rotation while the hand grip is grasped by the user and the chuck is not being rotated by the drive system, it would have been obvious for a user to merely perform the step allowed by the disclosure of Rollins, in order to manually effect movement of the chuck and the guidewire accordingly.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Pitzen et al (U.S. Pat. 5,553,675) in view of Johnston et al (U.S. Pub. 2003/0181934 A1), further in view of Chen et al (U.S. Pub. 2004/0109980 A1, hereinafter “Chen”).

Chen discloses a surface of a gripping portion that is made from a tacky material (e.g., para [0002], [0003], and [0023]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Pitzen in view of Johnston, according to the teaching in Chen, in order to provide an improved grip with human skin (see Chen at para [0023]).

Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pitzen et al (U.S. Pat. 5,553,675) in view of Johnston et al (U.S. Pub. 2003/0181934 A1), further in view of Rollins et al (U.S. Pub. 2015/0231371 A1, hereinafter “Rollins ‘371”).
Regarding claim 37 and 39, it is inherent in the device of Pitzen that the rotation of the medical device can be slowed or stopped by hand by contacting the engagement surface (as by applying friction to the engagement surface greater than the stall torque) but does not appear to disclose that the causing step comprises slowing or stopping the rotation of the medical device by contacting the engagement interface with one or more fingers of the hand while the hand grip is being grasped and the chuck is being rotated by the drive system.
However, it was known at the time of the invention to provide a manual control with a user’s fingers at the same time as a motorized control.

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the combination of Pitzen and Johnston according to the teaching in Rollins ‘371, in order to provide the slowing down or stopping while the chuck is being rotated by the drive system, as taught in Rollins ‘371, in order to slow down the chuck without fully powering down the motor.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Pitzen et al (U.S. Pat. 5,553,675) in view of Johnston et al (U.S. Pub. 2003/0181934 A1), further in view of Saadat et al (U.S. Pat. 6,939,313 B2, hereinafter “Saadat”).
Regarding claim 43, it is noted that Pitzen in view of Johnston does not appear to disclose that the chuck comprises a bias configured to releasably grip the guidewire.
However, such a feature was conventional at the time of the invention. For instance, Saadat discloses a guidewire manipulation device 2020 (Fig. 27) configured for single hand use comprising a chuck 2024 (Fig. 27) rotationally coupled to the housing and longitudinally fixed in relation to the housing, the chuck configured to engage the guidewire such that rotation of the chuck causes corresponding rotation of the guidewire while maintaining the longitudinal position of the guidewire in relation to the housing (col. 18, lines 7-10; col. 19, lines 45-47), and the chuck comprising a bias configured to releasably grip the guidewire (col. 18, lines 51-59).


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered and are persuasive. However, a new ground of rejection has been applied which was not specifically challenged in Applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/25/2021